Title: From Thomas Jefferson to Elbridge Gerry, 11 November 1784
From: Jefferson, Thomas
To: Gerry, Elbridge



Dear Sir
Paris, Nov. 11, 1784.

I received your favour of August 24. The affairs of Europe have been during the summer in an awful crisis; they have at length taken their ultimate direction, which is for war. The emperour had declared he would send a vessel along the Scheld, and would consider a cannon fired at her by the Dutch as a declaration of war. They fired at her and forced her to return. His ambassador at the Hague has left it without taking leave. He has put his troops into motion towards the Scheld, as have the Dutch also. The emperour’s will probably not reach the Scheld before winter, but I suppose his object is to winter them as near there as possible, that they may enter on the field of action the earlier in the spring. It seems doubted by none that the king of Prussia will take part actively with the Dutch, and many circumstances induce the same opinion as to this country; their late treaty with the Dutch, their rivalry with the house of Austria, the improbability that the Dutch would have ventured so far without assurance of their aid, the long visit here by prince Henry, who is just now departing, and the friendly reception he has met with. The Porte have procrastinated the settlement of their boundary with the emperour, and have been making the most vigorous preparations for war: we suppose therefore that Holland, Prussia, France and the Porte will be engaged with the two imperial courts. There are at present no symptoms of any other power taking a side: perhaps in the course of the war all may be drawn in. I should suppose it impossible for Great Britain to take a part; her inability to raise money and the state of affairs in Ireland will prevent it. In this latter kingdom she cannot be said to exercise government now. We have not heard whether the congress of October 25th took place. They seem cold to the advances we have made, and our accounts are, that their people are extremely hostile towards us: still they value our commerce and count surely on monopolizing it with all the benefits of cabotage, without a retaliating  measure on our part. The principle proposed by congress, of no trade where there is no treaty, was wise in proposal and will be equally so in the execution; yet it is not believed on this side the water that the states can be brought to concur in the measure or that congress will execute it. I hope you will disappoint them. All respect for our government is annihilated on this side the water, from an idea of its want of tone and energy. It is a dangerous opinion to us, and possibly will bring on insults which will force us into war.
I am very anxious to hear that your land office is open. I am so well assured that that will relieve you from your domestic debt and leave you to direct your efforts against the foreign one, that I count all delay as unfortunate. We have a number of visionary schemes proposed here for emigration to America, in hopes that congress, besides other aids, will give the adventurers great quantities of land. We tell them that congress will pass a land ordinance, in which general regulations will be laid down, to which all must conform who want lands, and that assuredly they will not trouble themselves with receiving particular applications or making particular bargains.
I shall hope to hear from you sometimes, and am with sincere esteem, dear sir, Your friend and servant,

Thomas Jefferson

